Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 1 of 11 PageID: 645



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     SPRING WASHINGTON,
                                          1:19-cv-05927-NLH-KMW
                    Plaintiff,

           v.                             OPINION

     ROBERT MALMUD, et al,

                    Defendants.


 APPEARANCES:

 SPRING WASHINGTON
 508 SINGLEY AVENUE, FLOOR 2
 RUNNEMEDE, NJ 08078

       Plaintiff appearing pro se

 KIMBERLY SAGINARIO
 WILLIAM JAMES SIMMONS
 LITTLER MENDELSON, P.C.
 THREE PARKWAY
 1601 CHERRY STREET, SUITE 1400
 PHILADELPHIA, PA 19102

       On behalf of Defendants Robert Malmud, Beth Dworkin, and
       Angela Littel

 HILLMAN, District Judge

       Plaintiff Spring Washington filed this suit against

 Defendants Robert Malmud, Beth Dworkin, Karen Bradley, and

 Angela Little, employees and former employees of Maximum

 Research, Inc., where Plaintiff has worked since 2015.

       Plaintiff, a 61-year old African American, Christian woman,

 alleges that she was both denied a promotion and demoted, and
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 2 of 11 PageID: 646



 that Defendants subjected her to disparate treatment,

 retaliation, and harassment, all due to her race, religion, and

 age.    (ECF No. 14 at 3-4).    On April 10, 2018, Plaintiff filed a

 Charge of Discrimination against Maximum Research with the Equal

 Employment Opportunity Commission (“EEOC”), alleging

 substantially the same forms of discrimination she alleges here.

 (Def. Ex. A).

        The EEOC issued Plaintiff a “Dismissal and Notice of

 Rights” on September 24, 2018, informing her that the EEOC had

 closed the matter and that she had the right to pursue her

 claims in court.     (Def. Ex. B).       Plaintiff then filed a lawsuit

 against Maximum Research in the Eastern District of Pennsylvania

 on December 21, 2018.     (ECF No. 2).      The case was transferred to

 this Court on February 15, 2019, (ECF No. 9), after which

 Plaintiff filed a letter to the Court stating that she planned

 to file an Amended Complaint.       (ECF No. 12).

        The case then sat unprosecuted for almost 9 months, until

 Plaintiff filed the operative Amended Complaint on November 8,

 2019.    (ECF No. 14).   The Amended Complaint drops Maximum

 Research as a defendant, naming four individuals as defendants

 instead, and alleges in general terms violations of Title VII of

 the Civil Rights Act of 1964 and the Age Discrimination in

 Employment Act of 1967 (“ADEA”) based on the actions described

 above.

                                      2
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 3 of 11 PageID: 647



       Defendants have moved for dismissal of Plaintiff’s claims.

 (ECF No. 25).    Plaintiff, in opposition, has filed two documents

 styled as “Motion to Vacate,” (ECF No. 30 and 31), the first of

 which the Court interprets as her brief in opposition to the

 motion to dismiss; the second document, which appears to simply

 amend the first opposition brief, was filed after Plaintiff’s

 deadline for opposing the motion and without the Court’s leave,

 and accordingly will not be considered for the purposes of the

 present motion.     (ECF No. 31).    For the reasons expressed below,

 Defendant’s motion will be granted and the claims will be

 dismissed with prejudice.

                                 Discussion

    A. Subject-Matter Jurisdiction

       The Court has jurisdiction over this matter pursuant to 28

 U.S.C. § 1331.

    B. Legal Standards Governing Motions to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short




                                      3
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 4 of 11 PageID: 648



 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

                                      4
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 5 of 11 PageID: 649



 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       In the case where a plaintiff is proceeding without

 counsel, pro se complaints, “however inartfully pleaded, must be

 held to less stringent standards than formal pleadings drafted

 by lawyers.”    Estelle v. Gamble, 429 U.S. 97, 107 (1976). Pro se

 litigants, however, “must still plead the essential elements of

 [their] claim and [are] not excused from conforming to the

 standard rules of civil procedure.”        McNeil v. United States,

 508 U.S. 106, 113 (1993) (“[W]e have never suggested that

 procedural rules in ordinary civil litigation should be

 interpreted so as to excuse mistakes by those who proceed

 without counsel.”); Sykes v. Blockbuster Video, 205 F. App’x

 961, 963 (3d Cir. 2006) (finding that pro se plaintiffs are

 expected to comply with the Federal Rules of Civil Procedure).

       A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice. S.

 Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd., 181

 F.3d 410, 426 (3d Cir. 1999). A court may consider, however, “an

 undisputedly authentic document that a defendant attaches as an

 exhibit to a motion to dismiss if the plaintiff’s claims are

 based on the document.” Pension Benefit Guar. Corp. v. White

                                      5
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 6 of 11 PageID: 650



 Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). If any

 other matters outside the pleadings are presented to the court,

 and the court does not exclude those matters, a Rule 12(b)(6)

 motion will be treated as a summary judgment motion pursuant to

 Rule 56. Fed. R. Civ. P. 12(b).

     C. Analysis

       Plaintiff alleges a series of violations of Title VII and

 the ADEA, alleging that she was passed up for promotions and

 demoted due to her race, religion, and age, and also alleging in

 general terms that she suffered disparate treatment,

 retaliation, and harassment due to these same characteristics. 1

 Defendants argue that Plaintiff has failed to state a claim

 under either Title VII or the ADEA because she has only sued

 Defendants, a group of four individual employees, rather than

 her employer, and because she has failed to plead facts

 sufficient to state viable claims under either statute.

       Defendants are correct that “[n]either Title VII nor the

 ADEA provides for individual liability.”         Parikh v. UPS, 491

 Fed. Appx. 303, 308 (3d Cir. 2012). See also Emerson v. Thiel


 1 The Amended Complaint also briefly references 42 U.S.C. § 1983.
 However, § 1983 claims require the defendant to be “acting under
 color of state law.” City of Oklahoma City v. Tuttle, 471 U.S.
 808, 829 (1985).   Defendants are a group of private individuals
 working for a private business, and Plaintiff does not allege
 that they or their employer were acting under color of state
 law. Accordingly, to the extent Plaintiff intended to bring
 § 1983 claims against Defendants, those claims are dismissed.
                                      6
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 7 of 11 PageID: 651



 College, 296 F.3d 184, 190 (3d Cir. 2002) (“[I]ndividual

 employees are not liable under Title VII.”) (citing Sheridan v.

 E.I. DuPont de Nemours and Co., 100 F.3d 1061, 1077–78 (3d Cir.

 1996) (en banc)); Hill v. Borough of Kutztown, 455 F.3d 225, 246

 n. 29 (3d Cir. 2006) (“[T]he ADEA does not provide for

 individual liability.”).      Plaintiff has not responded to this

 argument or attempted to dispute the fact that Defendants are

 all individuals rather than her employer.         As Defendants cannot

 be held liable under either statute, their motion to dismiss

 will be granted.

       While that finding is dispositive, the Court will also

 briefly address the sufficiency of Plaintiff’s factual

 allegations.    While the Amended Complaint does not specifically

 break out the individual causes of action, the Court interprets

 it to essentially allege five claims: (1) race discrimination

 under Title VII related to her demotion, Defendants’ failure to

 promote her, and associated “harassment;” (2) religious

 discrimination under Title VII for the same acts, (3) age

 discrimination under the ADEA for the same acts; (4) retaliation

 under Title VII; and (5) retaliation under the ADEA.

       For the purposes of a motion to dismiss, Plaintiff need not

 plead all of the prima facie elements of a discrimination or

 retaliation claim at this stage, but still must “allege

 sufficient facts to raise a reasonable expectation that

                                      7
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 8 of 11 PageID: 652



 discovery will uncover proof of her claims.”         Connelly v. Lane

 Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016).          The Court

 similarly notes its duty to hold the complaint of a pro se

 plaintiff “to less stringent standards than formal pleadings

 drafted by lawyers.”     Estelle, 429 U.S. at 107.       Plaintiff,

 however, has failed to plead almost any facts at all, and

 accordingly has failed to state a claim under either Title VII

 or the ADEA. 2

       As a guidepost, the prima facie elements of claims for

 race, religion, and age discrimination under both statutes are

 the same: Plaintiff must show: “(1) she belongs to a protected

 class; (2) she suffered some form of adverse employment action;

 and (3) the adverse employment action occurred under

 circumstances that give rise to an inference of unlawful

 discrimination.”     Barnett v. New Jersey Transit Corp., 573 F.

 App’x. 239, 243 (3d Cir. 2014) (citing McDonnell Douglas Corp.

 v. Green, 411 U.S. 792, 802 (1973)).        Although Plaintiff here

 has plead that she is a member of a protected class, based on


 2 As Defendants note, Plaintiff has attempted to cure the lack of
 factual allegations in her Amended Complaint by including
 extensive factual allegations and exhibits with the documents
 she filed in opposition to this motion. However, a plaintiff
 may not amend her complaint through arguments in a
 brief. Hall v. Revolt Media & TV, LLC, No. 17-2217 (JMV) (MF),
 2018 WL 3201795, at *3 (D.N.J. 2018) (citing Com. Of Pa. ex rel.
 Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)).
 Accordingly, the Court will not consider any facts not included
 in the Amended Complaint for the purposes of this motion.
                                      8
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 9 of 11 PageID: 653



 her race, religion, and age, and that she suffered adverse

 employment actions in the form of a failure to promote her and a

 demotion, she has plead no facts whatsoever to show “an

 inference of unlawful discrimination.”        As Defendants note,

 Plaintiff has alleged nothing more to show that discrimination

 was at the root of these alleged actions than that she is

 African American, Christian, and 61 years old, and that

 Defendants are white and younger than her.         Nor has she provided

 any detail regarding the alleged failure to promote her or her

 alleged demotion, or any explanation of how she was harassed.

 By failing to provide sufficient facts for the Court to begin

 assessing the plausibility of her claims, the Complaint does not

 state a valid claim under either Title VII or the ADEA.

       Next, the prima facie elements of a retaliation claim under

 both Title VII and the ADEA are: “(1) [that she engaged in]

 protected employee activity; (2) adverse action by the employer

 either after or contemporaneous with the employee's protected

 activity; and (3) a causal connection between the employee's

 protected activity and the employer's adverse action.”           Daniels

 v. School Dist. of Phila., 776 F.3d 181, 192–93 (3d Cir. 2015)

 (quoting Marra v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir.

 2007)).   Here, Plaintiff has neither alleged that she was

 engaged in any protected activity, or provided any factual

 allegations showing a causal connection between any activity of

                                      9
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 10 of 11 PageID: 654



 hers and any action taken by her employer.         As described above,

 Plaintiff has plead nothing more than that Defendants are white

 and younger than her, and that they “harassed” her and demoted

 or failed to promote her.       Without any other details or any

 allegation that she engaged in protected activity, Plaintiff has

 again failed to state a claim for retaliation under either Title

 VII or the ADEA.

       Finally, on September 1, 2020, Plaintiff filed another

 letter with the Court, styled as a request for a continuance but

 mentioning that Plaintiff required more time for the drafting of

 additional factual allegations and claims, which the Court

 interprets as either a request for a continuance or a request

 for leave to file another amended complaint.          (ECF No. 34).

 However, Plaintiff has already submitted her opposition to the

 present motion, so no further continuance related to this motion

 would be necessary or appropriate.        Similarly, while courts are

 generally expected to grant leave to amend freely, Fed. R. Civ.

 P. 15(a), the Court has already found that no viable claim could

 be brought against any of the defendants named here, so the

 filing of an amended complaint with additional factual

 allegations would be futile.       Accordingly, Plaintiff’s request

 is denied.




                                      10
Case 1:19-cv-05927-NLH-KMW Document 35 Filed 10/20/20 Page 11 of 11 PageID: 655



                                 Conclusion

       Defendants request that the Court dismiss Plaintiff’s

 claims with prejudice. (Docket No. 25 at 7).          As no viable claim

 can be brought under Title VII or the ADEA against the

 defendants named in this action, the Court finds that further

 amendment of the complaint would be futile, and will dismiss

 Plaintiff’s claims with prejudice.

       An appropriate Order will be entered.



 Date: October 20, 2020                       /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      11
